DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

REJECTION BASED ON SHEN
Claim(s) 16, 22, 25-32, 34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,534,518 to Shen.
Regarding claim 16, Shen discloses a load carrier foot for supporting a load bar on a vehicle, said load carrier foot comprising: a holder (outer cover 60 – Fig. 2) adapted to receive a load carrier bracket (30 – Figs. 3-4) for coupling said load carrier foot to said vehicle, wherein said holder comprises a sleeve portion (60 forms a sleeve) defining an accommodating space (space internal to 60) which is configured to (i.e. capable to) at least partially accommodate said load carrier bracket (60 is capable of this function, for example see Figs. 2-3), and wherein said sleeve portion comprises an overlap section (Shen Annotated Fig. 4 below) at which a first joining section and a second joining section are overlapped.

    PNG
    media_image1.png
    521
    629
    media_image1.png
    Greyscale

Shen Annotated Fig. 4
Regarding claim 22, Shen discloses wherein said sleeve portion has an upper edge portion (see Shen Annotated Fig. 4 above) at least partially defining an upper opening of said sleeve portion, wherein said upper edge portion is configured for (i.e. capable of) an engagement with said load carrier bracket (the upper edge is capable of engaging a suitably shaped load carrier bracket – only the edge is positively claimed).
Regarding claim 25, Shen discloses wherein said holder comprises a lower edge portion (Annotated Fig. 4 above) at least partially defining a lower opening of said sleeve portion, wherein said lower edge portion is configured to contact (i.e. is capable of contacting) said load carrier bracket and to transfer a pushing force on said load 
Regarding claim 26, Shen discloses a load carrier, comprising: a load carrier foot comprising a holder (outer cover 60 – Fig. 2) adapted to receive a load carrier bracket (30 – Figs. 2-3) for coupling said load carrier foot to a vehicle, wherein said holder comprises a sleeve portion (60 forms a sleeve) defining an accommodating space (space internal to 60) which is configured to (i.e. capable to) at least partially accommodate said load carrier bracket (60 is capable of this function, for example see Figs. 2-3) wherein said sleeve portion comprises an overlap section (Annotated Fig. 4 above) at which a first joining section and a second joining section are overlapped, and wherein said load carrier bracket comprises a vehicle engaging section and a trough-shaped coupling portion, said trough-shaped coupling portion extending from said vehicle engaging section in a longitudinal direction of the load carrier bracket and comprising a holder engaging section engageable with said holder of said load carrier foot (the load carrier bracket is only functionally claimed – Shen’s holder is capable of receiving a load carrier bracket with these characteristics).
Regarding claims 27-32, Shen’s holder is capable of receiving and interacting with a load carrier bracket having the claimed characteristics (the load carrier bracket is only functionally claimed – see claim 26).
Regarding claim 34, Shen discloses wherein said load carrier foot further comprises a tightening member (40) having a tightening member operating portion (head of 40) arranged in said accommodating space between an inner wall of said holder and said load carrier bracket (Figs. 3-4).


    PNG
    media_image2.png
    395
    453
    media_image2.png
    Greyscale

			Shen Annotated 4a
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of DE 19740820 to Roessle.
Regarding claim 35, Shen discloses wherein said load carrier bracket comprises an access opening configured to provide tool access to said tightening member operating portion (the load carrier bracket is only functionally claimed – see claim 26; Shen’s holder is capable of use with a load carrier bracket having an access opening).  Shen fails to disclose an access opening in the holder.  However, Roessle discloses a holder having an access opening (15).  It would have been obvious to one of ordinary 

REJECTION BASED ON LUNDGREN
Claim(s) 33 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,641,012 to Lundgren.
Regarding claim 37, Lundgren discloses a load carrier foot for supporting a load bar on a vehicle, said load carrier foot comprising: a holder (8, 9) adapted to receive a load carrier bracket (the holder is capable of receiving a load carrier bracket, elements 4, 10, for example) for coupling said load carrier foot to said vehicle, wherein said holder comprises a sleeve portion (9 – see specific cross section of 9 in Fig. 3) defining an accommodating space which is configured to partially accommodate said load carrier bracket (Figs. 2-3) and wherein said sleeve portion is formed such that said accommodating space is tapered in a longitudinal direction towards an upper portion of said holder (Fig. 2 – the accommodating space tapers when moving upward towards the top of the holder).
Regarding claim 38, Lundgren discloses a load carrier foot for supporting a load bar on a vehicle, said load carrier foot comprising: a holder (8, 9) adapted to receive a load carrier bracket (the holder is capable of receiving a load carrier bracket, elements 4, 10, for example) for coupling said load carrier foot to said vehicle, wherein said holder comprises a sleeve portion (9 – see specific cross section of 9 in Fig. 3) defining an accommodating space which is configured to partially accommodate said load carrier 
Regarding claim 33, Lundgren discloses wherein said coupling portion is formed as an accommodating recess (13 is a recess) configured to support a tightening member for applying a pushing force on said coupling portion (13 is capable of supporting a tightening member for applying a pushing force as functionally claimed; only the coupling portion is positively claimed).
Allowable Subject Matter
Claims 17-18, 20 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive.
As to applicant’s argument against the rejections in the non-final office action, see the new rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734